FILE COPY


                                            01-13-00154-CV

                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 14-0568
                                                 §
 MEMORIAL HERMANN                                §
                                                                                 Harris County,
 HOSPITAL SYSTEM                                 §
 v.                                              §
                                                                                    1st District.
 JEWELL HAYDEN                                   §
                                                 §



                                                                                    June 5, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, MEMORIAL HERMANN HOSPITAL SYSTEM,
 pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 24th day of August, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Natalie McDermon, Deputy Clerk